ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED (1) that the petition of the State of Minnesota for further review of the order of the Court of Appeals filed October 20, 1997 be, and the same is, granted and (2) that the order of the court of appeals dismissing the State’s appeal is reversed and the matter is remanded to the Court of Appeals for consideration of the appeal on the merits.
In State v. Thoma, 571 N.W.2d 773 (Minn. 1997), this court by published order affirmed the ultimate decision of the Court of Appeals that the orders of the district court staying adjudication of guilt over the objection of the prosecutor constitute pretrial orders for the purpose of determining whether or not the prosecutor may appeal them. In the instant case the Court of Appeals, relying upon the shortened time limit for the state’s pretrial appeal set forth in Minn. R.Crim. P. 28.04, subd. 2(8), dismissed the state’s appeal as untimely. One can argue that the shortened time period for pretrial prosecution appeals, which is designed to protect a defendant’s interest in a speedy trial, should not apply to appeals by the prosecution from stays of adjudication of guilt entered over the prosecutor’s objection. We need not decide that issue. Suffice it to say, it is unfair to apply the shortened time period in this case, where the stay was entered before Thoma was finally decided.
Reversed and remanded to Court of Appeals for decision on the merits.
BY THE COURT:
/s/ Alexander M. Keith A.M. Keith Chief Justice